COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 SAMANTHA KAY RODMAN,                            §
                                                                No. 08-06-00252-CR
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                             409th Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                   Appellee.                                    (TC# 20060D03286)
                                                 §


                                           OPINION


       Appellant pled guilty to the murder of her mother, Maria Irene Rodman; the jury

sentenced her to 40 years’ imprisonment. Appellant’s sole issue is that the trial court erred by

excluding evidence introduced during the punishment phase related to Appellant’s “sudden

passion” defense. We find that the evidence was not relevant to Appellant’s case; therefore, the

trial court did not abuse its discretion. We affirm.

       On November 29, 2004, Appellant called 911 and told the dispatcher that her mother had

been killed. The police found Appellant’s mother, Maria Irene Rodman, covered in blood and

lying on the floor of the dining room. She had been stabbed multiple times in the neck.

Appellant first told police that a masked intruder attacked her mother. But ultimately, she

admitted that she killed her mother.

       Appellant pled guilty to first-degree murder, and elected to have the jury determine

punishment. She asserted a mitigation defense that she killed her mother under the immediate
influence of a sudden passion arising from an adequate cause. See TEX .PENAL CODE ANN .

§ 19.02(d)(Vernon 2003). Appellant testified that at the time of Ms. Rodman’s death, she had

just told her mother that she had been raped by her father, Brian Rodman, in October of 2003.

To Appellant’s dismay, her mother was indifferent to the news, and told her daughter not to tell

anyone else about the rape.

       The jury heard extensive testimony from several experts in psychology and psychiatry

regarding the rape’s effect on Appellant, and Appellant’s response to her mother after the outcry.

According to Appellant’s experts, Ms. Rodman’s indifference toward Appellant’s outcry of rape

overwhelmed Appellant, causing the burst of rage which resulted in the mother’s death. One

expert theorized that Appellant had repressed her anger following the rape, and her mother’s

rejection of Appellant’s outcry evoked a frenzied outburst which lead to the murder. Another

expert’s written report concluded that Appellant exhibited symptoms of post-traumatic stress

disorder as a result of the rape, and concluded that Ms. Rodman’s reaction to Appellant’s outcry

overwhelmed Appellant and precipitated the rage which contributed to the murder. The report

also noted that Mr. Rodman had been convicted of another rape in 2001, and had a history of

inappropriate behavior towards women. A third expert testified that he had reviewed the records

of Mr. Rodman’s 2001 rape conviction and concluded that it had been a “very, very serious

sexual assault.”

       In addition to the expert testimony, Appellant sought to introduce further evidence of

Mr. Rodman’s history of sexual misconduct. The State objected to this evidence of prior sexual

misconduct on relevance grounds and under Rules 403 and 404(b) of the Texas Rules of

Evidence. Appellant argued the evidence was admissible to explain Appellant’s relationship


                                               -2-
with her mother prior to the murder. The trial court sustained the State’s objection and excluded

the evidence.

       The jury rejected Appellant’s sudden passion defense and sentenced her to forty years’

imprisonment and a fine of ten thousand dollars. In her sole issue on appeal, Appellant argues

that the trial court erred in excluding the testimony regarding Mr. Rodman’s past sexual

misconduct. Appellant argues the evidence was excluded in violation of Texas Code of Criminal

Procedure article 38.36 because the evidence was admissible under Texas Rule of Evidence

404(b). The State responds by arguing that the evidence was not relevant to Appellant’s

relationship with the deceased, that it was impermissible character evidence under Rule 404(b) of

the Texas Rules of Evidence, and that its probative value was substantially outweighed by the

danger of confusing the issues and misleading the jury.

       We review a trial court’s exclusion of extraneous-offense evidence under an abuse-of-

discretion standard. Montgomery v. State, 810 S.W.2d 372, 391 (Tex.Crim.App. 1990). An

evidentiary ruling only constitutes an abuse of discretion when it falls outside the zone of

reasonable disagreement. See id.

       Appellant argues the evidence was admissible under Texas Rule of Evidence 404(b) to

explain the circumstances surrounding the murder, and was relevant to the state of Appellant’s

relationship with Ms. Rodman. Therefore, Appellant concludes, the trial court’s decision to

exclude the evidence violated Article 38.36 and was an abuse of discretion.

       Article 38.36 provides:

       In all prosecutions for murder, the state or the defendant shall be permitted to
       offer testimony as to all relevant facts and circumstances surrounding the killing
       and the previous relationship existing between the accused and the deceased,


                                                -3-
       together with all relevant facts and circumstances going to show the condition of
       the mind of the accused at the time of the offense.

TEX .CODE CRIM .PROC.ANN . art. 38.36(a)(Vernon 2005).

       “Relevant evidence” is defined as evidence having “any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” TEX .R.EVID . 401. Irrelevant evidence is

inadmissible. Id.

       The only issue remaining during punishment was Appellant’s mitigation defense.

Therefore, the only fact to be determined was whether Appellant committed the murder under a

sudden passion as defined by the penal code. See TEX .PENAL CODE ANN . § 19.02(d). There is

no dispute that evidence tending to show the status of Appellant’s relationship with Ms. Rodman

was relevant to determining Appellant’s state of mind at the time of the murder. It does not

follow, however, that the excluded evidence of Mr. Rodman’s sexual misconduct toward other

women is similarly relevant.1 There is nothing in the record to indicate Appellant knew about the

other instances of sexual misconduct before Ms. Rodman’s death. Absent such a showing, that

evidence has no tendency to prove or disprove Appellant’s state of mind at the time of the

offense. It was inadmissible. See TEX .R.EVID . 401. Since the evidence was irrelevant, we do



       1
         Appellant’s bill of exceptions includes testimony from five witnesses. Only one witness
offered evidence of an instance about which Appellant was aware at the time of the murder.
Mr. Leon Gluck was Mr. Rodman’s co-worker for several years. According to his bill of
exceptions testimony, Mr. Gluck witnessed Mr. Rodman touch Appellant in a way that gave him
a “weird feeling.” However, Mr. Gluck’s prior jury testimony included evidence that he
witnessed Mr. Rodman touch Appellant “inappropriately.” Even if we assume that Mr. Gluck’s
statement was improperly excluded, the error was harmless as the excluded evidence was
cumulative of his prior jury testimony. See Matz v. State, 21 S.W.3d 911, 912 (Tex.App.--Fort
Worth 2000, pet. ref’d).

                                                -4-
not address Appellant’s argument that the evidence was admissible under Texas Rule of

Evidence 404(b). The trial court did not abuse its discretion by excluding the evidence. Issue

One is overruled.

       Having overruled Appellant’s sole issue for review, we affirm the trial court’s judgment.



June 30, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                               -5-